OPINION ON REHEARING
[1] The appellants have filed a petition for rehearing, raising a number of arguments with respect to our opinion in this case. We grant the petition for the limited purpose of striking the final sentence of footnote two, which shall now read as follows in its entirety:
The expert testified that dozens of specimens of Warren’s handwriting were forgeries. She was also certain that the signatures of all. of the witnesses to nearly all of the documents at issue in this litigation were forgeries. Carol found this expert on the Internet. The expert received her training from another Internet vendor who also offered programs on, among other things, how to predict the gender of unborn children through the handwriting of a parent.
In all other respects, we deny the petition for rehearing.
BAILEY, J., and MATHIAS, J„ concur.